DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-4 in the reply filed on November 16, 2022 is acknowledged.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2022.

Status of Claims
	Claims 1-4 are examined in this office action with claims 5-6 being withdrawn as directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high strength” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-4 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation "the metal section" in line 4.  There is insufficient antecedent basis for this limitation in the claim. As there is a previous recitation of “metal sections”, it is unclear whether this recitation refers to one of the metal sections, both metal sections, or some other meaning. Claims 2-4 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation "the weld surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of a weld surface section, it is not clear if this recitation intends to refer back to the weld surface section, to a weld surface as a whole, or some other meaning. Claims 2-4 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation "the weld" in line 7.  There is insufficient antecedent basis for this limitation in the claim. As there are previous recitations of “welding”, “a weld section”, and “a weld metal section”, it is not clear what “the weld” refers back to. Claims 2-4 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 898232 A of Dunlop.
As to claim 1, the term “high strength” is a relative term, see 112(b) rejection above. Also, the claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), see MPEP § 2111.02(II). In the instant case claim 1 already sets forth a complete heat treatment method of welding a metal section and depositing a exothermic reaction powder mixture on the weld surface to carry out the heat treatment. Thus, the claim is already complete and the preamble limitation of “including a dehydrogenation treatment to reduce the hydrogen concentration of a weld metal section” is merely a statement of what the method is accomplishing, a dehydrogenation treatment. As such, the preamble is not considered a limitation and is of no significance to claim construction.
Dunlop discloses that in operation of welding the weld metal, on cooling, is under a degree of internal strain that is undesirable and annealing can allow the stress to be relieved by allowing the metal to cool slowly (Dunlop pg. 1, lines 13-18), meeting the limitation of producing a welded metal structure. Dunlop discloses a method of annealing and relieving stress in welds which comprises applying to the weld or to the metal in the region of the weld, a body of a composition containing ingredients which react together exothermically, firing said composition and allowing the fired composition to cool in situ (Dunlop, pg. 1, lines 29-36), meeting the limitation of providing and welding a metal section as if there is a weld, there must be metal sections welded together for form a weld surface section. Further, applying a composition which reacts exothermically to the weld meets the limitation of depositing a exothermic mixture to the weld surface. Also, if the mixture is applied to the weld, the weld must already exist and therefore be in some stage of cooling from the welding process, meeting the claim limitation of during the cooling stage of the weld. 
Dunlop discloses where the exothermic composition employed contains a mixture of aluminum powder and oxidizing agents (Dunlop, pg. 1, lines 37-40), meeting the limitation of an exothermic reaction powder mixture as at least one of the components is a powder and there is a mixture of elements that reacts exothermically. 
While Dunlop does not disclose that this process bakes out hydrogen during welding process to produce a hydrogen absorber section in at least a portion of the weld section, Dunlop discloses the same starting materials (a welded surface and an exothermic mixture) and applies the same process (depositing the exothermic reaction powder mixture on the weld surface during the cooling stage of the weld) and therefore a person of ordinary skill would expect this to produce the same results, namely bakes out hydrogen during welding process to produce a hydrogen absorber section in at least a portion of the weld section. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).

As to claim 4, Dunlop discloses where annealing of the weld is done for low alloy steels (Dunlop, pg. 3, lines 9-13), meeting the claim limitation where the metal sections comprise steel sections.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 898232 A of Dunlop with evidentiary reference to "Welding processes for Inconel 718-A brief review." Of Tharappel..
As to claim 3, Dunlop discloses that it’s methods are applicable to any metal or alloy, e.g. nickel and its alloys (Dunlop, pg. 5, lines 67-71).
Tharappel shows the composition of Inconel 718 is a nickel alloy containing 53 wt% Ni (Tharappel, pg. 1, Table 1). 
Thus, Dunlop discloses where the metal sections are Inconel 718 as Tharappel shows this to be a nickel alloy. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over GB 898232 A of Dunlop in view of "Microstructure-reactivity relationship of Ti+ C reactive nanomaterials." (as cited on IDS dated 11/4/20) of Manukyan.
As to claim 2, Dunlop discloses where the exothermic composition is carbonaceous material (45-100 wt%), oxidizing agent (0-25 wt%), and binder as necessary (Dunlop pg. 2, lines 35-47). Dunlop discloses where the carbonaceous material is in the form of carbon (Dunlop, pg. 2, lines 28-29). However, Dunlop does not disclose where the exothermic reaction powder comprises titanium and carbon.
Manukyan relates to the influence of short-term (≤10 min) high energy ball milling (HEBM) on the microstructure and reactivity of a titanium-carbon powder mixture (Manukyan, abstract). Manukyan teaches ball milling together titanium powder of less than 50 μm together with graphite of less than 10 μm (Manukyan, pg. 024302-2, section II A). Manukyan teaches that after 7.5 min of dry milling, the Ti+C mixture is exothermic with a 510 K onset temperature (Manukyan, pg. 024302-7, section III C).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dry ball milled titanium-carbon powder mixture disclosed by Manukyan into the method of treating welds with exothermic powders disclosed by Dunlop, thereby engaging in simple substitution of one known element for another to obtain predictable results as Dunlop already discloses applying exothermic powders that contain carbonaceous material such as carbon but is merely missing the inclusion of titanium, Manukyan shows that titanium and carbon powder mixtures are known to be exothermic, and therefore one of ordinary skill could have substituted the titanium carbon mixture from Manukyan into the method in Dunlop and the results would have been predictable as Dunlop already discloses using exothermic powders comprising carbon, see MPEP § 2143(I)(B). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733